DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed April 26, 2022, claims 1-9, 11-15, 19, and 26-31 are pending in the application.  The applicant has added claim 31.  The applicant has cancelled claims 10, 16-18, and 20-25.  The applicant has amended claim 14.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rattman et al. (US 2002/0084907 A1) in view of McKenna (US 2012/0229283 A1) and further in view of Moore et al. (US 4,845,474).
Regarding claim 14, Rattman discloses:
		a detection device ([0023]; FIG. 1) comprising:

a printed circuit board ([0024]; FIG. 1:  22);

an optical chamber assembly connected to the printed circuit board ([0023], [0024], [0029]; Rattman discloses a chamber that houses a photoemitting diode, so that chamber constitutes an “optical chamber”), 

the optical chamber assembly including a plurality of components formed from a first material, a second material, and a third material, the first material, second material, and third material being different ([0024], [0026],  [0027], FIG. 1:  22, 30; FIG. 4:  44; plastic, circuit board, and photoemitting diode comprise three different materials); and

at least one light device for evaluating particles within the air inside the optical chamber assembly ([0026], [0038]; FIG. 1:  28; FIG. 4:  28, 44);

wherein the first material has electrically insulating properties ([0027]; Rattman discloses that the chamber assembly is made of plastic, which is an electrically insulating material).

Rattman does not disclose:
the first material has a high flame rating and is configured to insulate a wire of the at least one light device form shorting.

McKenna, in the same field of detection devices, teaches a sensor unit for use in detecting fire and a communication system that incorporates a plurality of sensor units ([0001]), comprising a heat resistant plastic shell ([0010], [0024]) for the benefit of ensuring that the sensor unit can withstand temperatures up to 520 degrees F ([0029]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of McKenna with the detection device of Rattman because that would have enabled the device to ensure that the sensor unit can withstand temperatures up  to 520 degrees F.
The above combination does not explicitly disclose that the first material is configured to insulate a wire of the at least one light device from shorting.
Moore, in the same field of detection devices, teaches a smoke and fire detector (col. 1, lines 5-7), comprising a housing made of a dimensionally stable electrically insulating engineering plastic such as ABS or the like (col. 3, lines 55-58) for the benefit that the structures of the housing do not interfere electrically with the electrical contacts between elements of the smoke detector assembly (col 4, lines 10-15, 40-58).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Moore with the detection device of the above combination because that would have enabled housing of the device to avoid interfering electrically with the electrical contacts between elements of the detection device.
Regarding claim 15, Rattman discloses that the plurality of components includes a first component (FIG. 1:  30), a second component (FIG. 1:  22), and a third component (FIG. 4:  44), the first component being formed from the first material ([0027]), the second component being formed from the second material ([0023]), and the third component being formed from the third material ([0026]).

5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rattman in view of and McKenna further in view of Mittleman (US 2016/0071386 A1).
	Regarding claim 19, the above combination does not disclose that the high flame rating is VO or a higher range as defined by UL217.
	Mittleman, in the same field detection devices, teaches a hazard device for detecting smoke ([0002]), wherein the materials used in the casing are flame rated V0 or higher ([0155]) for the benefit of allowing the casing to pass all flame code requirements ([0155]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teaching of Mittleman with the detection device of the above combination because that would have enabled the device to allow the casing to pass all flame code requirements.

6.	Claims 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rattman in view of Tran (US 2012/0086345 A1).
	Regarding claim 29, Rattman does not disclose that the third component is removably coupled to the second component via a snap fit connection.
	Tran, addressing the same problem of how to make a connection, teaches that LED’s are mounted to a circuit board by a snap-fit connection for the benefit of simplifying and expediting the assembly of the device by eliminating the need for soldering.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Tran with the device of Rattman because that would have simplified and expedited the assembly of the device by eliminating the need for soldering.
	Regarding claim 30, the above combination a snap-fit connection, and a snap-fit connection comprises that the third component includes at least one tab receivable within an opening formed in the second component.

	Regarding claim 31, Rattman discloses:
	a printed circuit board ([0024]; FIG. 1:  22);
an optical chamber assembly connected to the printed circuit board ([0023], [0024], [0029]; Rattman discloses a chamber that houses a photoemitting diode, so that chamber constitutes an “optical chamber”), 

the optical chamber assembly including a plurality of components including a first component formed from a first material, a second component formed from a second material, and a third component formed from a third material, the first material, the second material, and the third material being different ([0024], [0026],  [0027], FIG. 1:  22, 30; FIG. 4:  44; plastic, circuit board, and photoemitting diode comprise three different materials); and

at least one light device for evaluating particles within the air inside the optical chamber assembly ([0026], [0038]; FIG. 1:  28; FIG. 4:  28, 44).

Rattman does not disclose that the second component is removably coupled to the printed circuit board via a snap fit connection.
Tran, addressing the same problem of how to make a connection, teaches that LED’s are mounted to a circuit board by a snap-fit connection for the benefit of simplifying and expediting the assembly of the device by eliminating the need for soldering.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Tran with the device of Rattman because that would have simplified and expedited the assembly of the device by eliminating the need for soldering.	



	

Allowable Subject Matter
7.	Claim 1 is allowed.
Claims 2-9 and 11-13 are allowed because claims 2-9 and 11-13 depend from claim 1.

8.	Claim 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 objected to as being dependent upon a rejected base claim, but would be allowable if claim 26 were allowable because claim 27 depends from claim 26.
Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if claim 26 were allowable because claim 28 depends from claim 26.

Response to Arguments
9.	Applicant’s arguments with respect to claims 1-9, 11-15, 19, and 26-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.







Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689